Citation Nr: 1037414	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for toxic encephalopathy.

2.  Entitlement to service connection for toxic bilateral 
peripheral vestibular loss.

3.  Entitlement to service connection for toxin-induced loss of 
tolerance.

4.  Entitlement to service connection for sensorimotor and 
peripheral neuropathy.

5.  Entitlement to service connection for right frontal 
hypoperfusion.

6.  Entitlement to service connection for cognitive disability.

7.  Entitlement to service connection for dyssomnia.

8. Entitlement to service connection for toxin-induced sleep 
disorder.

9.  Entitlement to service connection for immune system injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to October 1988, 
from December 16, 1990, to December 31, 1990, and from January 
1991 to June 1991. She also had National Guard service from 1988 
until her retirement in August 2008.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  The Board 
previously remanded these issues for further development in 
August 2007.  

As the same evidence is applicable to all of the issues on 
appeal, the Board has addressed them under the same analysis.  


FINDING OF FACT

Toxic encephalopathy, bilateral peripheral vestibular loss, 
toxicant-induced loss of tolerance, sensorimotor and peripheral 
neuropathy, right frontal hypoperfusion, cognitive difficulties, 
dyssomnia, toxin-induced sleep disorder, and immune system injury 
were manifested during active duty service.



CONCLUSION OF LAW

Toxic encephalopathy, bilateral peripheral vestibular loss, 
toxicant-induced loss of tolerance, sensorimotor and peripheral 
neuropathy, right frontal hypoperfusion, cognitive difficulties, 
dyssomnia, toxin-induced sleep disorder, and immune system injury 
were incurred during the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
toxic encephalopathy, bilateral peripheral vestibular loss, 
toxicant-induced loss of tolerance, sensorimotor and peripheral 
neuropathy, right frontal hypoperfusion, cognitive difficulties, 
dyssomnia, toxin-induced sleep disorder, and immune system 
injury.  The Veteran claims that these disabilities are due to 
exposure to jet fuel fumes during her active duty and her 
National Guard service.  Service personnel records and National 
Guard records showed that the Veteran's military occupation 
specialty was jet engine mechanic and aircraft mechanic.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).

As just noted, there is a distinction between disability related 
to disease in service and disability related to injury in 
service.  The underlying contention in this case is that the 
Veteran suffers disabilities related to toxic exposure during 
service.  Before proceeding further with the decision, the Board 
is of the opinion that the exposure to chemicals during service 
constituted an injury; therefore, there is no need to consider 
whether the Veteran's duty was active duty for training or 
inactive duty training. 

The evidence of record has been reviewed.  In pertinent part, a 
July 1998 private medical report from Nathan Goldenthal, M.D. 
indicated that the Veteran was seen to determine the nature and 
extent of an environmental toxic exposure that had been ongoing 
for years.  It was noted that the Veteran was an aircraft 
mechanic and had been exposed to jet fuel, specifically JP8, 
numerous aliphatic hydrocarbons, and numerous aromatic 
hydrocarbons.  It was noted that her work as an aircraft mechanic 
had exposed her to jet fuel exhaust as well as spills and 
constant fumes.  When she was stationed in Spain in 1991 for two 
months, JP8 was used in the space heaters provided; and sinus 
irritation and persistent infection immediately followed.  It was 
noted that blood tests revealed abnormally high levels to certain 
chemicals.  

Further, an August 1999 treatment record from Barrow Neurological 
Group showed the following diagnoses: aliphatic hydrocarbon toxic 
exposure; toxic encephalopathy, improving; chronic fatigue; 
headaches with question of migraine component, dizziness, 
nonspecific by history; and chronic motion sensitivity.  The 
examiner observed that the history of symptoms was compatible 
with organic solvent toxicity primarily with its manifestation in 
the nervous system.  A follow up January 2001 treatment record 
from Barrow Neurological Group showed an impression of toxic 
encephalopathy related to aliphatic hydrocarbons; toxic 
peripheral vestibular loss related to hydrocarbon exposure; right 
frontal hypoperfusion, most likely related to number one; and 
chronic fatigue, quite possibly related to hydrocarbon exposure. 

A September 2001 National Guard treatment record indicated that 
the Veteran was an aircraft mechanic assigned to the 161st Air 
Refueling Wing.  The medical summary was prepared in order to 
request a waiver for continued military service due to inability 
to receive any mobility required immunizations.  The Veteran had 
been advised to not receive any vaccinations due to a diagnosis 
of exaggerated mediator response, probably due to hazardous 
chemicals.  The Veteran reported that the onset of her problems 
was in March 1991 when she was deployed to Spain and lived in a 
tent heated with JP8.  It was observed that her symptoms from 
toxic exposure and inability to receive vaccinations were a 
permanent defect.  

A private opinion from physician and Department of Defense sub-
contractor, Gary C. Ridenour, M.D., is also of record.  It 
indicated that the doctor had ten years of experiences with JP8 
and was considered by O.S.H.A. to be an expert.  After examining 
the Veteran, he attributed the following medical problems 
directly to JP8 exposure: toxic encephalopathy, sensorimotor and 
peripheral neuropathies, immune system suppression, vertigo due 
to vestibular damage, cognitive dysfunction, chronic sinusitis, 
depression, status post toluene, 3-methylpentane, n-hexane 
toxicities, abnormal PET scans and EEGs, toxicant indicated loss 
of tolerance of chemicals, Gulf War Syndrome by history, ten year 
exposure to multiple carcinogens, toxin induced sleep disorder, 
decreased cognitive abilities, poor short term memory and 
nystagmus.  It was noted that the Veteran had markedly elevated 
levels of aliphatic hydrocarbons in her blood.  These levels were 
so high that he could say without a doubt that the Veteran was a 
victim of JP8 induced toxicities.  

In September 2003, the Veteran was afforded a VA neurological 
examination.  However, the claims file was not available for 
review.  The examiner was unable to find any neurologic syndrome 
affecting the Veteran.

The record also includes a November 2003 VA opinion from Nanette 
T. Auriemma, M.D., Director of Occupational Health and 
Environmental Medicine, to the effect that she agreed (after 
chart and literature review) that the Veteran's symptoms are 
related to the toxic effects of JP8 fuel.  Dr. Auriemma continued 
that the symptoms were related to long-term exposure which the 
Veteran had in her career and were unlikely to be related to the 
short period she was on "active duty."  

However, the Veteran and her representative argued that exposure 
during the Veteran's reserve service should also be considered 
and documents have been submitted detailing the dates and periods 
of National Guard service.  For example, in a March 2005 
statement, the Veteran indicated that from February 1990 to 
February 2001, she performed 382 days of active duty for training 
and 503 days of inactive duty for training.  Under the 
circumstances, the Board remanded these issues so that a 
clarifying opinion from Dr. Auriemma (or other appropriate 
medical doctor) could be obtained.

The Board also directed the RO to review the claims file and 
prepare a clear written summary of fuel exposure during the 
Veteran's period of active duty, during National Guard duty, and 
during periods of exposure during civilian employment.   On 
remand, the RO requested the Veteran's service personnel records 
from the National Personnel Records Center (NPRC).  However, in 
January 2009, the NPRC indicated that these records were not 
available at the location where the request was sent and 
suggested a request be sent to another location.  

Subsequently, in April 2009, the RO sent a request for records to 
the Arizona State Adjutant.  That same month, the RO sent a 
request to the Veteran seeking information on fuel exposure 
during civilian employment.  The Veteran responded in May 2009.  
She estimated that because most of her civil service employment 
at the Air Refueling Wing with the Arizona National Guard was 
performed concurrently with her military service, her exposure to 
fuel was 75 percent in civilian employment and 25 percent in 
active military service.  She further summarized her fuel 
exposure and included dates of her concurrent military service.  
Her list showed approximately 325 days of active duty from June 
1989 to September 1997.   

The Veteran's Reserve records from the State Adjutant were also 
received and associated with the claims file.  These records 
outlined the Veteran's active duty for training and inactive duty 
for training dates.  These records appeared to show approximately 
897 days of active duty for training and inactive duty for 
training from February 1988 to February 1998.  It appears that in 
1998, the Veteran was transferred to a desk job due to her health 
issues.  Unfortunately, despite the Board's directive in its 
remand, it seems that the RO failed to prepare a clear written 
summary of fuel exposure during the Veteran's period of active 
duty, during National Guard duty, and during periods of exposure 
during civilian employment

On remand, an October 2009 VA opinion was prepared by Alan I. 
Frolich, Clinical Director of Administrative Medicine.  The 
claims file was reviewed.  The examiner acknowledged the 
Veteran's summary of her fuel exposure and noted that her 
provided percentages as to the split between civilian and 
military service was her best estimate.  He noted that he could 
find no summary provided by the RO as directed in the Board 
remand.  The examiner indicated that as he was not a 
toxicologist, he must defer to Dr. Auriemma's opinion that the 
Veteran's multiple symptoms were related to the toxic affects of 
JP8.  He indicated that he found no other information that bore 
directly on the issue of military versus civilian exposure to jet 
fuel or other potentially toxic agents.  

In his opinion, based on Dr. Auriemma's opinion, it was at least 
as likely as not that the Veteran's multiple disorders related to 
the cumulative effect of exposure to jet fuel and possibly other 
toxic agents in both her civilian and active duty/National Guard 
duties.  It was really not possible to separate causality between 
civilian and active duty/National Guard, because when there is 
ongoing toxic exposure, it is the cumulative effect rather than 
the separate effect of one group of exposures versus another that 
is generally the issue.  Furthermore, as discussed above, the 
extent of active duty/National Guard versus civilian exposure had 
not been well summarized, except in the Veteran's own letter, 
which the examiner could not fully interpret.  Based on her 
statement that exposure was 75 percent in civilian service and 25 
percent in military service (if it was being interpreted 
correctly), it was more likely than not that the civilian fuel 
exposure played a greater role in the cumulative toxicity, but 
further delineation was not possible without resorting to 
speculation for the reason given above.  

Therefore, based on the evidence of record, the Board finds that 
service connection for toxic encephalopathy, bilateral peripheral 
vestibular loss, toxicant-induced loss of tolerance, sensorimotor 
and peripheral neuropathy, right frontal hypoperfusion, cognitive 
disability, dyssomnia, toxin-induced sleep disorder and immune 
system injury is warranted.  It appears to be an undisputed fact 
that the Veteran was exposed to toxic jet fuel during her active 
duty service and National Guard service.  Further, a VA medical 
opinion determined that the Veteran's disabilities were due to 
the toxic effects of JP8 fuel.  The primary question is whether 
the disabilities were more likely due to exposure during her 
civilian employment.  Nevertheless, the most recent examiner 
indicated that it was not possible to separate causality in this 
way as the exposure had a cumulative effect rather than a 
separate effect.  He also opined that it was at least as likely 
as not that the Veteran's multiple disorders related to the 
cumulative effect of exposure to jet fuel and possibly other 
toxic agents in both her civilian and active duty/National Guard 
duties.  Again, the Veteran's Reserve records did document 
approximately 900 days of active duty for training and inactive 
duty for training over a 10-year period.  Therefore, given that 
the medical evidence does show that the Veteran's exposure to jet 
fuel during her active duty and National Guard duties contributed 
to the development of these disabilities to a certain extent, the 
Board finds that when resolving the benefit of the doubt in favor 
of the Veteran, service connection is warranted.  38 U.S.C.A. 
§ 5107(b).

The issues listed on the first page of this decision have been 
listed as such so as to be consistent with the description of the 
issues by the RO through the claim process.  The RO will 
determine the manner in which the disabilities are described and 
treated for rating purposes.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefits sought by the Veteran are 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in March 2006, the 
Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  She will have the 
opportunity to initiate an appeal from these "downstream" 
issues if she disagrees with the determinations which will be 
made by the RO in giving effect to the Board's grant of service 
connection.


ORDER

Service connection for toxic encephalopathy, bilateral peripheral 
vestibular loss, toxicant-induced loss of tolerance, sensorimotor 
and peripheral neuropathy, right frontal hypoperfusion, cognitive 
disability, dyssomnia, toxin-induced sleep disorder and immune 
system injury is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


